DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 -6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ediger US 2011/0223016 in view of Obata USPN 8215983.

    PNG
    media_image1.png
    747
    1072
    media_image1.png
    Greyscale
Annotated Figure 1 of Ediger US 2011/0223016 (Attached Figure 1)

Regarding Claim 1: Ediger US 2011/0223016 discloses the limitations: 
a body case (14,16,18; fan portion 14); 
a blade part (fan - 22) that is stored in the body case (¶0009); 
a motor (i.e. “motor that drives fan”) that rotationally drives the blade part (¶0009); and 
a lid case (12,32; mounting portion 12) that is connected to (i.e. via hinges 48 ¶0013) the body case so as to be openable/closable and turntable (the lid case is connected to the body case via hinges 48 so as to be openable/closeable via hinges and turntable about the axis of the hinges; the prior art of Ediger addresses the limitation within the same confines as the instant application),

a connector inserting part to which the connector of the USB cable can be inserted is provided on the case side surface part or a case back surface part of the body case, and the USB cable has a cable length that allows the connector to be inserted to the connector inserting part when the USB cable is wound around the groove part of the case side surface part at least once.
However, Obata USPN 8215983 does disclose the limitations: 
A small-sized electronic device (title) using a USB power source (i.e. a USB interface of a personal computer, Column 4 Line 19-45), the small-sized electronic device comprising: 
a body case 30;

wherein the body case 30 is provided with a groove part (32,30c,30d) that can store therein the USB cable when the USB cable is wound in the groove part (Column 5 Line 22-32, Column 5 Line 47-56), on a case side surface part (30d), 
a connector inserting part 34 to which the connector 42 of the USB cable (40,45) can be inserted (as seen in Figure 6) is provided on the case side surface part (provided on 30d as seen in Figure 5 and Figure 6), and 
the USB cable (40,45) has a cable length (i.e. length of cable illustrated in the Figs.) that allows the connector 42 to be inserted to the connector inserting part 34 when the USB cable (40,45) is wound around the groove part (32,30c,30d) of the case side surface part (30d) at least once (it is, see Figure 5 and Figure 6). 
Hence it would have been obvious, to one of ordinary skill in the art to modify the cable that connects the fan to its source of power, the body case (14,16,18), and the case side surface part of Ediger US 2011/0223016 with the USB cable (40,45) provided with a connector 42, the groove part (32,30c,30d), and the connector inserting part 34  of Obata USPN 8215983 in order to provide a portable electronic device with improved appearance, where the cable for the device can be stowed in the groove part when the device is not in use (Column 6 Line 6-30, Column 1 Line 57-Column 2 Line 9).
Regarding Claim 2: Ediger US 2011/0223016 as modified by Obata USPN 8215983 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, Obata USPN 8215983 discloses the limitations: a position 
Furthermore given the broad language of claim 2 which is silent regarding if the USB cable must be fixed to the electronic device, and the fact that the language of claim 2 merely requires that the length of the USB cable is “set so as to allow the connector to be inserted to the connector inserting part … both where a winding direction of the USB cable is a clockwise direction and a counterclockwise direction.” Therefore, given that the USB cable (40,45) taught by Obata USPN 8215983 would be capable of having connector 42 inserted into connector inserting part 34, with end 41 disconnected from the device, and then wrapping the USB cable (40,45) around the device in the opposite direction (i.e. the counterclockwise direction); such that the length of the USB cable is set so as to allow the connector to be inserted to the connector inserting part where a winding direction of the USB cable is counter clockwise (as discussed in the scenario above), and the length of the USB cable is set so as to allow the connector to be inserted to the connector inserting part where a winding direction of the USB cable is clockwise (Figure 6). Thus, the prior art of Ediger US 2011/0223016 as modified by Obata USPN 8215983 is able to address the language of claim 2 as currently written.
Regarding Claim 3: Ediger US 2011/0223016 as modified by Obata USPN 8215983 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Ediger US 2011/0223016 does disclose the limitations: wherein 
Regarding Claim 4: Ediger US 2011/0223016 as modified by Obata USPN 8215983 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Ediger US 2011/0223016 does disclose the limitations: wherein the body case is provided with a contact part (Attached Figure 1) that locks (¶0012, i.e. locks in the position illustrated in Figure 1), when the lid case is turned (i.e. when the lid case is turned from the position illustrated in Figure 3 to the position illustrate in Figure 1), the lid case at a position (i.e. position illustrated in Figure 1) where an angle between the body case and the lid case does not exceed 90 degrees, behind the body case (as illustrated in Figure 1 and Figure 2 an angle between the body case & the lid case is not greater than 90°). 
Regarding Claim 5: Ediger US 2011/0223016 as modified by Obata USPN 8215983 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Ediger US 2011/0223016 does disclose the limitations: wherein a slip avoiding structure (34,40,42) that serves as a non-slip portion (i.e. a coupling) with respect to a mounting target object (i.e. duct, under side of a cabinet, underside of 
Regarding Claim 6: Ediger US 2011/0223016 as modified by Obata USPN 8215983 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 5. Further Ediger US 2011/0223016 does disclose the limitations: wherein the slip avoiding structure (34,40,42) is formed by attaching a member (34) having flexibility (all materials have some degree of flexibility, thus member 34 has a flexibility as claimed) to a front surface side of the lid case (member 34 is attached to lower portion 32 (¶0012) which has a front surface side as shown in Attached Figure 1).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ediger US 2011/0223016 in view of Obata USPN 8215983 as applied to claim 5 above, and further in view of Ching US 2011/0268567.
Regarding Claim 7: Ediger US 2011/0223016 as modified by Obata USPN 8215983 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 5. Further Ediger US 2011/0223016 does disclose the limitations: wherein the slip avoiding structure (34,40,42) is formed by attaching a member (34) to a front surface side of the lid case (member 34 is attached to lower portion 32 (¶0012) which has a front surface side as shown in Attached Figure 1). Ediger US 2011/0223016 is silent regarding the limitations: a magnet member.
However, Ching US 2011/0268567 discloses the limitations: 
a magnet member (12, plurality of recesses 121, permanent magnets M, ¶0016-¶0017); the magnet member attached to a surface (i.e. attached to surface of element 11 as seen in Figure 1, ¶0016).
Hence it would have been obvious to one of ordinary skill in the art to make the simple substitution of: 
member 34 configured to couple with the underside of a cabinet or shelving in the fan of Ediger US 2011/0223016

magnet member (12, plurality of recesses 121, permanent magnets M, ¶0016-¶0017) in the fan of Ching US 2011/0268567
in order to obtain the predictable results of: 
providing the fan with strong magnetic attachability to iron products, thereby allowing the fan to be magnetically attached to any iron made wall or device (¶0017, abstract). 
Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded no more than the predictable results of providing the fan with strong magnetic attachability to iron products, thereby allowing the fan to be magnetically attached to any iron made wall or device (¶0017, abstract).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 8 “wherein the groove part includes a first sub groove portion and a second sub groove portion, the groove part further includes a connecting portion that connects the first sub groove portion and the second sub groove portion, the first sub groove portion has a circumferential length greater than that of the second sub groove portion, and the first sub groove portion is connected to the connector inserting part.” in combination with all the limitations of independent claim 1.
Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. 
Page 8 ¶2: Applicant argues that the prior art of Obata is non-analogous art.
--In response to applicant's argument that Obata is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art of Obata is reasonably pertinent to the problem of storing a USB power cord in the housing of a portable electronic device which uses the USB power .--.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746